FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS                 May 19, 2009
                             FOR THE TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                     Clerk of Court


    LESLIE WATSON, JR.,

                Plaintiff-Appellant,

    v.                                                    No. 08-2194
                                               (D.C. No. 1:07-cv-01215-WJ-RLP)
    JOE R. WILLIAMS, Secretary, New                        (D. N.M.)
    Mexico Department of Corrections in
    his individual capacity; JERALD
    ARCHIBEQUE, Probation Officer,
    New Mexico Department of
    Corrections in his individual capacity;
    YVONNE SANDOVAL, Probation
    Officer, New Mexico Department of
    Corrections in her individual capacity,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRISCOE, BALDOCK, and HOLMES, Circuit Judges.


         Plaintiff Leslie Watson, Jr. sued his former probation officers and the

Secretary of the New Mexico Department of Corrections under 42 U.S.C § 1983,


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
claiming violations of his due process and equal protection rights arising out of

his failure to receive good-time credits during his incarceration or the benefit of

concurrent sentences with respect to his parole and probation. Concluding

Watson had failed to allege the deprivation of a constitutionally protected right,

the district court dismissed his complaint under Federal Rule of Civil Procedure

12(b)(6). We have jurisdiction under 28 U.S.C. § 1291 and we affirm.

                                          I.

      In February 2000, Watson pled guilty to a single felony count and was

sentenced to six years of incarceration, followed by two years of parole, and three

years of probation. He began serving his sentence on June 1, 2000, after

receiving 395 days of jail-time credit for time served. In December 2002, he was

placed on “in house” parole 1 and in August 2004, he was released on probation.

He alleges that during this time period, he repeatedly requested to serve his parole

and probation sentences concurrently, rather than consecutively, and that he be

awarded good-time credits for successfully participating in the prison’s

reintegration program. According to his complaint, his probation officers,

defendants Jerald Archibeque and Yvonne Sandoval, never acted on, and

therefore effectively denied, these requests. As a result, he claims that he

“continued to have his liberty restricted beyond the date that he would otherwise


1
      “In-house parolees are offenders who are serving their parole time in prison
instead of in the community.” Aplee Br. at 5 n.1.

                                          -2-
have been released from supervision.” Aplt. App. at 11. In December 2005,

Watson filed a petition for habeas corpus in state court claiming he was entitled

to be released based on these arguments. 2 The habeas case was settled in June

2006 under terms that Watson claims awarded him good-time credits and

concurrent calculation of his parole and probation sentences.

      In December 2007, he filed this action in federal court, claiming that his

probation officers’ failure to act on his requests violated his Fourteenth

Amendment rights to due process and equal protection. 3 He also included a claim

for supervisory liability against defendant Joe R. Williams, Secretary of the New

Mexico Department of Corrections. The defendants filed a motion to dismiss the

complaint under Rule 12(b)(6) for failure to state a claim and also argued they

were entitled to qualified immunity. In granting the motion, the district court

2
       Watson failed to provide us with a copy of his habeas petition or the
stipulation upon which it was dismissed. We assume from his argument,
however, that the petition claimed he was entitled to be released on or about
December 2, 2005, which would have been three years from the date of his
placement on “in house” parole.
3
       Paragraph 14 of the First Amended Complaint quotes the Fourth
Amendment to the United States Constitution, but there is no other reference to
the Fourth Amendment, and the complaint states no facts that would give rise to
an unlawful seizure claim. Moreover, none of the enumerated claims seek relief
under the Fourth Amendment. Curiously, the district court nonetheless engaged
in a Fourth Amendment analysis, which the defendants urge us to adopt here.
This is unnecessary. It is sufficient to note that Watson’s complaint contains no
facts that could plausibly support a Fourth Amendment claim. See Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 562-64 (2007) (instructing lower courts to look
for plausibility in the complaint in reviewing motions to dismiss under Rule
12(b)(6)).

                                         -3-
concluded Watson had no constitutionally protected right either to earn good-time

credits or to serve his parole and probation concurrently. The court rejected his

equal protection claim because he failed to allege that he was treated differently

from other similarly situated inmates. It therefore held he had failed to allege a

cognizable claim under § 1983.

                                           II.

      We review a dismissal under Rule 12(b)(6) de novo to determine whether

the complaint alleges “enough facts to state a claim to relief that is plausible on

its face.” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177

(10th Cir. 2007) (quotation omitted). In a § 1983 case, we look specifically to

whether the plaintiff has alleged sufficient facts to state a violation of a federal

right. See Jones v. City and County of Denver, 854 F.2d 1206, 1209 (10th Cir.

1988). For the reasons explained below, Watson’s complaint falls short of this

requirement.

                                           A.

      Watson asserts that New Mexico law creates a constitutionally-protected

liberty interest in earning good-time credits. We have already flatly rejected this

argument. The then-applicable New Mexico statute indisputably gave the state

discretion to award such credits. See N.M.S.A. § 33-2-34(A) (1998) (“Any

inmate . . . may be awarded a meritorious deduction of thirty days per month

upon recommendation of the classification committee and approval of the

                                           -4-
warden”) (emphasis added). As such it is well settled that Watson had no

entitlement to good-time credits “and thus no liberty interest is involved.” Fogle

v. Pierson, 435 F.3d 1252, 1262 (10th Cir. 2006). He nonetheless continues to

press this argument, contending the New Mexico Supreme Court in Brooks v.

Shanks, 885 P.2d 637 (N.M. 1994), placed substantive limits on the state’s ability

to revoke good-time credits and thereby recognized a liberty interest in such

credits protected by due process. We agree with this interpretation of Brooks, but

it does not help Watson here because this case does not concern the divestment of

credits already earned. Watson was never awarded good-time credits, and we find

no indication in the New Mexico statute that the awarding of such credits was

mandatory. Therefore, he has no cognizable claim for the denial of good-time

credits under § 1983.

      We also reject Watson’s liberty interest claim based on the calculation of

his parole and probation sentences. He claims New Mexico law granted him the

right to have these sentences calculated concurrently, rather than consecutively.

Even if this were true, which itself is not supported by the cases he cites, the

deprivation of a right protected under state law does not necessarily give rise to a

§ 1983 claim. “Section 1983 does not . . . provide a basis for redressing

violations of state law, but only for those violations of federal law done under

color of state law.” Jones, 854 F.2d at 1209. Thus, only if federal law required

concurrent calculation of his parole and probation sentences does he have a

                                          -5-
cognizable claim against the defendants for failing to do so. Watson cites no

authority for this proposition. Indeed, our precedent is to the contrary.

      We have held that unless the sentencing court specifically indicates

otherwise, the full term of a sentence, including any period of parole supervision,

must be completed before the probation period commences. United States v.

Einspahr, 35 F.3d 505, 507 (10th Cir. 1994). We explained that “[t]he granting

of parole to a prisoner does not terminate the sentence that he is serving,” but

merely replaces one type of supervision for another. Id. Accordingly, “[t]he

confinement period and any subsequent period of parole supervision are best

understood as two parts of a single indivisible sentence.” Id. (quotation omitted).

Unlike here, Einspahr involved federal parole and probation sentences, which

corresponded to two separate counts. But its central holding nonetheless

eviscerates any argument that federal law somehow mandates that parole and

probation sentences be calculated concurrently. 4




4
      We also note Watson’s complaint does not accuse the defendants of
deliberately depriving him of his liberty interest with respect to either the
good-time credits or the calculation of his sentence. This alone is sufficient to
doom his claims, as it has long been established “that something more than a mere
negligent act is required to trigger the protections” of due process. Archuleta v.
McShan, 897 F.2d 495, 497 (10th Cir. 1990); see also Rost ex rel. K.C. v.
Steamboat Springs RE-2 School Dist., 511 F.3d 1114, 1126 (10th Cir. 2008)
(Observing that “negligent government conduct is insufficient to prove liability
under § 1983.”).

                                         -6-
                                          B.

      Finally, we conclude that Watson’s complaint does not state an equal

protection claim, which requires a threshold allegation that the plaintiff was

treated differently from similarly situated individuals. See City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Watson’s complaint states only

that he “was deprived of his liberty in violation of his equal protection rights.”

Aplt. App. at 13. He offers no additional information beyond that and fails to

identify, or explain how he was treated differently from, any similarly situated

individuals. Equally dispositive, he has failed to allege any unequal treatment

due to his membership in a protected class or group. 5 In fact, the bare allegation

in his complaint relating to his equal protection claim is too conclusory to even

permit a proper legal analysis. See Brown v. Zavaras, 63 F.3d 967, 971 (10th Cir.

1995) (stating that complaint’s allegations were “too conclusory” to allow for

complete equal protection analysis). It was therefore properly dismissed under

Rule 12(b)(6).

                                          C.

      As to the claim against defendant Williams, he cannot be held liable in his

individual capacity for the actions of his probation officers under a theory of

supervisory liability if there was no violation of Watson’s constitutional rights.


5
       Unlike the district court, we are not inclined to read a class-of-one claim
into the bare allegations of Watson’s complaint.

                                          -7-
See Martinez v. Beggs, __ F.3d __, 2009 WL 1058058, at *7-8 (10th Cir. 2009).

Since Watson failed to allege a constitutional deprivation, as a matter of law, he

also failed to allege a cognizable claim against Williams.

                                         III.

      The judgment of the district court is AFFIRMED.


                                                    Entered for the Court



                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                         -8-